DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in interviews with Kevin Dunleavy on 10/21/2020 and 1/15/2021.
The application has been amended as follows: 
IN THE CLAIMS:
Claim 1, lines 2-4, 8 and 9, the “-“ has been deleted.
Claim 1, line 9, “a bottom side,” has been changed to --a bottom side with corner edges between each pair of adjacent sides,--.
Claim 1, line 12, “and” has been deleted.
Claim 1, line 14, “the deck.” has been changed to --the at least one of the decks; and two recesses on each side of the housing, said recesses being located along both sides of each of said corner edges, the access openings providing access to the stationary contacts being provided in the recesses.--

Claim 7, line 1, “6” has been changed to --1--.
Claim 7, line 2, “the recess” has been changed to --each said recess--.
Claim 8, line 1, “6” has been changed to --1--.
Claim 12, line 2, “the respective access openings” has been changed to --respective access openings--.
Claim 18 is canceled.
Claim 19, line 1, “18” has been changed to --5--.
Claim 19, lines 2-3, “the recess” has been changed to --each said recess--.
Claim 17, line 1, “claim 2” has been changed to --claim 1--.
Claim 21, lines 2-4, 8 and 12, the “-“ has been deleted.
Claim 21, line 8, “a bottom side,” has been changed to --a bottom side with corner edges between each pair of adjacent sides,--.
Claim 21, line 12, “a recess along a corner edge between two adjacent sides, the openings” has been changed to --at least one recess along at least one of said corner edges, the access openings--.
Claim 21, line 13, “the recess” has been changed to --the at least one recess--.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE ANGLO CAROC whose telephone number is (571)272-2730.  The examiner can normally be reached on Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHEIREN MAE A CAROC/Examiner, Art Unit 2833        

/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833